DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 12, it is unclear how a tactile sensation device includes an auditory element since tactile means touch, not sound.  It appears that claim 3 broadens the base claim to be tactile or auditory and fails to further narrow the base claim.  Clarification is required.  
Regarding claim 8, it is unclear what is meant by the “tactile sensation device is a separate device that is held by the user.”  What is it separate from? Separate from the golf club? For purposes of examination, the Examiner interpreted this claim to be that the tactile sensation device is separate from any part of the golf swing simulation system and held by the user.  Therefore, a tactile sensation device in the prior art that is on/in the golf club is separate from the computing device that is wirelessly connected.  Clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-9, and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0025229 to Mahajan in view of U.S. Patent No. 4,630,829 in view of White.
With regard to claim 1, Mahajan discloses a golf swing evaluation system (e.g., see Fig. 1) comprising: a sensor system (e.g., see gyroscope system 12 and additional sensors 41, and 16 of Fig. 1; see also paragraphs 4, 5, 32, and 44) configured to be used by a user for detecting golf swing dynamics data (e.g., see Fig. 7, “Generate Single Swing Statistics…”); wherein the sensor system transmits a set of data comprising swing data from the user (e.g., see Figs. 1, 6, and 7): a computing device (e.g., see Fig. 1) that receives the set of data from the sensor system and stores a plurality of a user's golf swing signatures (e.g., see Fig. 1, system 10); wherein each of the plurality of user's golf swing signatures includes club head positioning for an individual golf swing (e.g., see Fig. 7, “Generate Single Swing Statistics…”): a tactile sensation device (e.g., see paragraphs 8 and 142) configured to induce a sensory response to the user during a subsequent golf swing; wherein the computing device determines and transmits a signal to the tactile sensation device to create the sensory response during a golf swing (e.g., see paragraphs 8 and 142); and wherein the sensory response provided to the user is induced during the course of the subsequent golf swing and transmitting a signal representing a corrective swing feature to the tactile sensation device to alter a feature of the user's golf swing (e.g., see paragraph 142); 
[claim 2] wherein the tactile sensation device comprises a vibratory element (e.g., see paragraphs 8, 32, and 142); 
[claim 3] wherein the tactile sensation device comprises an auditory element (e.g., see paragraphs 8 and 142); 
[claim 4] wherein the set of data is transmitted via a wireless connection (e.g., see Fig. 1 and at least paragraph 33); 
[claim 7] wherein the sensor system includes an accelerometer and a gyrometer (e.g., see Fig. 1, gyroscope system 12; see also paragraph 32); and
[claim 8] wherein the tactile sensation device is a separate device that is held by the user (e.g., club 100 in Fig. 3 includes a tactile device of paragraphs 8 and 142 that is separate from user interface 24 or computer 230).
Mahajan fails to expressly disclose indicating a golf club used for the individual golf swing.
In related field of endeavor, White discloses inputting a golf club type (e.g., see at least paragraph bridging columns 5 and 6, “type of golf club being used”). 
It would have been obvious to a person of ordinary skill in the art at the time of the current invention to modify Mahajan with the golf club type input as taught by White in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, it is important for any golf swing analyzer to know the type of club, because different clubs have different ideal swing mechanics.  For example a put swing, a wedge swing, and drive swing are all very different. 
Claims 9 and 11-15 are made obvious by the combination of Mahajan in view of White as described in detail for claims 1-4, 7, and 8, which are similar in claim scope.  
Claims 5, 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan in view of White as applied to claim 1 above, and further in view of U.S. Patent No. 6,885,361 to Harvill.
With regards to claim 5 and 6 (also claim 10), Mahajan is silent regarding the tactile sensation device is provided in a golf glove.
In a related field of endeavor, Harvill teaches the tactile sensation device is provided in a glove and comprises one or more elements that project inward to contact a user's hand (e.g., see Fig. 3 and 4 for glove and paragraph bridging columns 1 and 2 for “tactile” stimulus).
It would have been obvious to a person of ordinary skill in the art at the time of the current invention to modify Mahajan with tactile stimulus in a glove as taught by Harvill in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, golfers often wear gloves and the tactile feedback would be more directly felt by the user from the glove, as opposed from the club, because the glove directly touches the user’s skin. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, includes: 
U.S. Patent No. 7,264,554 to Bentley discloses a method and system for athletic motion analysis and instruction (e.g., see at least Abstract and Fig. 1)
U.S. Patent No. 5,398,936 to Kluttz discloses a golfing apparatus and method for golf play simulation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715